Burnett, J., delivered the opinion of the Court—Murray, C. J., concurring.
The question necessary to dispose of this case, was decided in the case of John Bevalk and others v. Kraemer and others, July 1857. The judgment in this case did not affect either Bevalk or his wife, so far as the question of homestead was concerned, and he, alone, had no right to appeal. Unless both husband and wife were before the Court, no notice should have been taken as to the question of homestead.
For this reason, the appeal must be dismissed.